 In the Matter of HENRY GOLDBERGAND HARRY C. MARCUS,PARTNERS,D/B,/A CENTRAL OPTICAL COMPANY, ET AL., EMPLOYERS AND PzrI-TIONERSandOPTICAL WORKERS UNION No. 18820, A. F,. L., UNIONIn the Matter of BErrLER-MCKEE OPTICAL COMPANY, EMPLOYERandOPTICAL WORKERS UNION No. 18820, A. F. L., PETITIONERIn the Matter of HENRY GOLDBERG AND HARRY C. MARCUS,PARTNERS,D/B/A CENTRAL OPTICAL COMPANY, EMPLOYERandOPTICAL WORKERSUNION No. 18820, A. F. L., PETITIONERIn the Matter of PRECISION OPTICAL COMPANY, EMPLOYERandOPTICALWORKERSUNION No. 18820, A. F. L., PETITIONERIn the Matter of RALPH R. GRODSTEIN AND Louis TUCKER, PARTNERS,D/B/A TRIANGLE OPTICAL COMPANY, EMPLOYERandOPTICAL WORKERSUNION No. 18820, A. F. L., PETITIONERIn the Matter Of WHITE-HAINES OPTICAL COMPANY, EMPLOYERandOPTICAL WORKERS UNION No. 18820, A. F. L., PETITIONERCases Nos. 6-RM-41, 6-RC-J57, 6-RC-458,6-RC-159, 6-RC-460,and 6-RC-461.-Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldin these cases before Erwin Lerten, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employers, hereinafter referred to respectively as Central,Beitler-McKee, Precision, Triangle, and White-Haines, are engagedin commerce within the meaning of the National Labor Relations Act.2.The labor organization involved claims to represent certainemployees of the Employers.88 NLRB No. 89.416 CENTRAL OPTICAL COMPANY, ET AL.4173.Questionsaffectingcommerce exist concerning the representationof employees of the Employers withinthe meaning of Section 9 (c)(1) and Section 2 (6) and(7) of the Act.4.The appropriate units :Thesecases ariseout of a dispute between the five Employers, onthe one side,and the Union, on the other, concerning the unit,or unitsappropriate for the laboratory employees employed by each of theEmployers.The Employers contend thata single,multiemployer,unit is appropriate for all their laboratory employees ; the Unioncontends that the laboratory employees of the five Employers shouldbe established in five separate units.'The five Employers are each engaged in Pittsburgh, Pennsylvania,in the manufacturing, the distributing, and the wholesaling of opticallenses and products?They are separate business entities, in no wayconnected organizationally.The operations of all the Employers,however,are alike.The laboratory employees of each perform workof a similarnature, that is, the surfacing and the finishing of theirEmployer's products.3No interchange of laboratory employeesamong the several Employers has been effected in the past, and therecord does not show that any is presently contemplated.The Union has represented the laboratory employees of each of theEmployers for varying periods of time; in each instance the bargain-ing relationship originated, and continued for sometime thereafter,on a single-employer basis.The Union was voluntarily recognizedby Triangle and by Beitler-McKee in 1934, by Central and by White-Haines in 1938, and by Precision in 1940; and from those respectivedates until 1947, each Employer negotiated with the Union separatelyand signed separate bargaining agreements."'At the hearing,the parties stipulated that "wash-up" employees who perform otherlaboratory operations should be included in the unit,or units; and that"wash-up" employeeswho perform no other laboratory operations,but who perform work in another department,should be excluded.As the parties also stipulated that there was "no prospect in the fore-seeable future"that any of the Employers would employ employees who would perform"wash-up" work exclusively,and as the record shows that no such employees were engagedby any of the Employers at the time of the hearing,the unit placement of employees insuch a category is academic, and requires no decision.In addition to the five Employers,there are three.-other firms, the American OpticalCompany, the B. K. Elliott Company, and Steel City Optical Company which are presentlyengaged in the wholesale optical business in Pittsburgh.The Union currently representsthe laboratory employees of each of these firms in separate units.8Each of the Employers has a similar apprentice program for its laboratory personnel,with employees becoming journeymen-technicians after a 5-year apprenticeship.4In January 1941, the Union invited the Pittsburgh optical firms to a round-table discus-sion "on problems of mutual interest" ;in October 1941, the Union called another round-table discussion on ".'an uniform wage scale."These'meetings were called by the Union inan effort to establish a.uniform wage scale for apprentices,and thereby'meet the competitionof war-time projects which.were taking workers from the optical industry.At least twoof the Employers herein involved,Precision and Beitler-McKee, thereafter signed individualcontracts with the Union for 1941-1942, which included both an apprentice scale and apercentage increase.for journeymen that had been proposed by the Union at the 1941 meeting. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn April 1947, because of "numerous requests made by the Em-ployers," the Union called a meeting of all the wholesale optical firmsin Pittsburgh to discuss working conditions and wage rates. - At themeeting, the Union distributed a form contract that it had prepared.After the meeting, three of the Employers, Triangle, Central,and Beitler-McKee, retained the same attorney to negotiate theirbargaining contracts with the Union.Negotiations between theattorney and the Union followed on an individual company basis, withsubstantial agreement on the terms.of a contract for one of the threecompaniesbeing achieved before discussion was directed to the termsof a contract for another.On the same day in July 1947, the Unionand the three Employers signed individual contracts which containedsubstantially the same provisions.In the spring of 1948, the Union met with Triangle to negotiatea new bargaining contract.Negotiations, however, reached an im-passe, and were broken off.Thereafter, in April 1948, Triangle, andthe four other Employers herein involved, retained Wilder-Feldman,Inc., a firm of labor relations consultants, to represent all of them innegotiations with the Union.5Contract negotiations followed betweenWilder-Feldman, acting on behalf of all the Employers, and theUnion; 6 these negotiations continued despite the fact that duringJuly the employees of Triangle, White-Haines, Central, and Beitler-McKee went on strike.In September 1948, during the absence from Pittsburgh of the rep-resentatives ofWilder-Feldman, the strikes were ended when anundated document in the form of a "memorandum" agreement wassigned by the Union and, on behalf of all the Employers, by a partnerin Central and by the president of Precision.The "memorandum"agreement contained the substantive provisions of a bargaining con-tract, but did not name any of the Employers. It includeda clauseproviding for the adjustment of "individual inequities," by whichthe parties intended to bring about an industry-wide alignment of theearningsof individual employees on the basis of their skills and lengthof service.The contemplated alignment was accomplishedby meansof separate conferences between the Union and each Employer.Ulti-mately, separate contracts were executed by the five Employers, each5 In delegating authority to wilder-Feldman,the Employers agreed among themselves thatthe majority vote of the Employers with respect to the provisions of a bargaining agreementwould be binding on each. This majority-principle was in fact applied during the 1948dealings with the Union,when certain contract provisions were accepted by individualEmployers that had voted against them at previously held caucuses.Before beginning the1949 negotiations,the Employers agreed to be bound by the same principle.9 In May and June 1948,upon separate petitions filed by the Union, individual union-shopauthorization elections were held for the laboratory employees of each Employer.Theseelections were accomplished with the consent of the individual Employers concerned, giventhrough wilder-Feldman. In each instance a union-shop was authorized. CENTRAL OPTICAL COMPANY, ET AL.419of which conta'ined`all the provisions of the September "memoran-dum" agreement, as well as a schedule setting forth wage rates forthe' individual employees ' of the respective Employers.'All con--tracts had a common termination date.During the life of these latter contracts, the Union processed twogrievances.Each grievance was discussed only with the individualEmployer concerned.However, the Union's position with respect'toone of them rested in part on what it considered to be the bestinterests of its members "in other shops."In September 1949, Wilder-Feldman and the Union began nego-tiations for the renewal of the Employers' contracts.The negotia-tions were broken off, however, after two meetings, when it becameapparent that the Employers were prepared to negotiate only on amultiemployer basis, and the Union insisted on negotiating a con-tract for each Employer individually.We hold, on the facts before us, that separate units of the labora-tory employees of each Employer constitute appropriate bargainingunits.The collective bargaining history, which we here regard tobe the controlling factor, shows that bargaining for the employeeshere involved has existed for many years on a single-company basis-in two instances for periods as long as 14 years-and that, by contrast,bargaining on a multiemployer basis has existed for the relativelyshort period of but 1 year.Under the circumstances, we believe thatthe bargaining on a multiemployer basis is of insufficient duration tohave fixed the bargaining unit.8Accordingly, we find that the following constitute appropriateunits for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:1.All laboratory employees employed by Central Optical Companyat its Pittsburgh, Pennsylvania, shop, including "wash-up" employeesperforming laboratory operations, but excluding supervisors as de-fined in the Act.2.All laboratory employees employed by Beitler-McKee OpticalCompany at its Pittsburgh, Pennsylvania, shop, including "wash-up"employees performing laboratory operations, but excluding super-visors as defined in the Act.3.All laboratory employees employed by Precision Optical Com-pany at its Pittsburgh, Pennsylvania, shop, including "wash-up" em-7 In additionto the hourlyrates specified in its contract,Precisionalso operates under asystem ofincentive,or bonus, paymentsto its employees.None of theotherEmployershas a similar plan.8Cf.Texas & PacificMotor TransportCo., 77 NLRB87; Koppers Company, Inc.,81NLRB 1186.882191-51-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees performing laboratory operations, but excluding supervisorsas defined in the Act.4.All laboratory employees employed by Triangle Optical Com-pany at its Pittsburgh, Pennsylvania, shop, including "wash-up" em-ployees performing laboratory operations, but excluding supervisorsas defined in the Act..5.All laboratory employees employed by White-Haines OpticalCompany at its Pittsburgh, Pennsylvania, shop, including "wash-up"employees performing laboratory operations, but excluding super-visors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers herein, separateelections by secret ballot shall be conducted as early as possible, butnot later than 30 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Regionin which this case was heard, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations, amongthe employees in each of the units found appropriate in paragraphnumbered 4, above, who were employed during the payroll periodimmediately preceding the date of this Direction of Elections, in-cluding employees who did not work during said payroll period be-cause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of theelections, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether or not they desire tobe represented, for purposes of collective bargaining, by OpticalWorkers Union No. 18820, A. F. L.